DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,052,958 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations of the seat in this application are claimed in the issued patent.

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the two seat elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the seated rider’s perineum area" in line 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard S. Hobson et al. U.S. Patent 4,877,286 (Hobson).
Regarding claim 1, Hobson discloses a seat for a pedal-powered vehicle, comprising: a support frame (Figure 1 Element 14); and a left seat element, a right seat element, and a nose (Element 11, 12, 13, 15); wherein each is implemented as a separate component supported by the support frame, and the two seat elements are configured to support weight of a rider while the rider is seated, and wherein the two seat elements are separated by a lateral distance to form a gap below the seated rider's perineum area, and a size of the gap is adjustable through adjusting the lateral distance (Figure 3, user position on seat).  
Regarding claim 2, Hobson discloses the seat wherein the lateral distance is adjustable by the rider (Column 3 Lines 36-59).  
Regarding claims 3 and 4, Hobson discloses the seat further comprising at least one of: a screw mechanism for adjusting the lateral distance and a slider mechanism for adjusting the lateral distance; wherein each seat element has a pivot point, and wherein the lateral 
Regarding claim 5, Hobson discloses the seat wherein the seat elements are movable laterally relative to each other (Figure 3).
Regarding claim 6, Hobson discloses the seat wherein each seat element includes a seat surface and a pivot surface, and wherein the seat surface and the pivot surface are movable laterally relative to each other (Figure 3).  
Regarding claim 7, Hobson discloses the seat wherein the lateral distance is adjustable by the rider along two dimensions (Figure 3, horizontal and vertical distance variable).  
Regarding claims 8 and 9, Hobson discloses the seat wherein each seat element is configured to pivot backwards and forwards while the seated rider is pedaling (Column 3 Line 60-Column 4 Line 5).  
Regarding claim 12, Hobson discloses the seat wherein a pivot axis for the seat elements is located behind the seated rider's center of gravity (depending on the position of user seated).   
Regarding claim 13, Hobson discloses the seat wherein each seat element includes a concave surface that supports the seated rider (Figure 4 and 5).  
Regarding claims 14 and 15, Hobson discloses the seat wherein each seat element includes a front surface that is softer compared to a main support surface of the seat element; further comprising: a first seat padding coupled to the left seat element and a second seat padding coupled to the right seat element, the seat paddings configured to provide grip for the seated rider (Column 2 Lines 19-27; Column 3 Lines 4-19).  
Regarding claims 16 and 17, Hobson discloses the seat wherein a tilt of a seat element is adjustable by the rider; wherein the tilt of the seat element is adjustable by the rider while riding (Column 3 Lines 22-59). 
Regarding claim 18, Hobson discloses the seat wherein a roll of the seat elements is adjustable by the rider {Column 3 Line 22-59).
Regarding claim, 19, Hobson discloses the seat wherein the seat elements are modular, so that different seat elements are installable by the rider on the support frame {Figure 2}.
Regarding claim 20, Hobson discloses the seat wherein the vehicle is a bicycle (Column 1 Line 7-9).
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636